DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson (US 2004/0199228) in view of Shields Jr. (US 2007/0249969; hereinafter Shields).
Wilson shows a method of enhancing intravascular delivery of a therapeutic compound comprising an ultrasonic catheter to deliver ultrasound energy and a therapeutic compound to an intravascular treatment site ([0002], [0046]) comprising: a catheter having an ultrasonic element ([0054], [0065]) and a control system to provide a combination of various ultrasound waveforms generated by an oscillating electrical signal pattern that drives the at least one ultrasonic element to generate ultrasonic energy, at least some of the various waveforms having a rise and/or fall rate greater than that of a sinusoidal waveform of the same amplitude and frequency (ultrasound energy emitted in various shapes including square wave, triangle wave, or other waveforms via appropriate input oscillating driving signals; a square or triangle wave will necessarily have a rise/fall rate greater than that of a sinusoidal wave; [0066]-[0068]; it should be noted that a “pulsed” wave is considered to expose the intravascular treatment site to a combination of various waveforms, as each pulse is considered to apply at least one waveform per pulse transmission, and thus a plurality of pulses includes a combination of various waveforms).  As this signal delivers electrical energy to drive the ultrasound element, it is considered an impulse signal.  A square wave or triangle wave will necessarily provide pressure waves having an increased pressure gradient at a leading edge and/or a trailing edge (see also [0145]-[0146] of applicant's published specification), and will necessarily have a rise/fall rate greater than at least 15 times that of a sinusoidal waveform of the same amplitude and frequency.  Also, lumens for delivering a therapeutic compound systematically ([0060]-[0062]); wherein the ultrasound energy is transmitted from an external site to the treatment site ([0109], [0140]).
Also, while Wilson does not utilize the term “W/transducer” or “cycles of drive signal”, Wilson is interpreted as reading on these limitations in that the sinusoidal drive signal is increased to greater than 6.0 W/transducer (average power 0.1 to 20 watts; [0102], [0067]) with an increased pulse which comprises of 1 to 5 cycles of drive signal (duty cycle between 1% and 50%; [0102]); and wherein the increased pulse is repeated at a frequency of between about 1 kHz to 20 kHz (frequency between 20 kHz to 20 MHz; [0130]).
While Wilson refers to various ultrasound waveforms having different shapes, Wilson fails to explicitly teach exposing the treatment site to a combination of various ultrasound waveforms including two or more waveforms having different shapes from one another.
Shields discloses systems and methods for therapeutic ultrasound.  Shields teaches exposing the treatment site to a combination of various ultrasound waveforms including two or more waveforms having different shapes from one another ([0053], [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wilson to expose the treatment site to a combination of various ultrasound waveforms including two or more waveforms having different shapes from one another as taught by Shields, in order to improve the efficiency of the therapy procedure by providing treatment signals having varying properties which will interact with the tissue in different ways to improve the overall therapy procedure.

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that one of ordinary skill in the art would not look to Shields, however examiner respectfully disagrees.  One of ordinary skill in the art would look to Shields, because Shields teaches the concept of applying ultrasound waveforms having different shapes and is within the same category of ultrasound therapy.  Applicant selects intravascular vs external delivery as a difference between the two documents, however this minor difference would not prevent one of ordinary skill in the art from combining the references.  As noted in the rejection above, the motivation would be in order to improve the efficiency of the therapy procedure by providing treatment signals having varying properties which will interact with the tissue in different ways to improve the overall therapy procedure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793